JINYING2016, JUST4URWEAR, KAIXIN00666,
KANJIANFEN788, KANYEWEST, KASELLER,
KK_BOY, KMOONHOUSE, KYNE, LANDONG05,
LAOCUNZHANG667788, LARCH, LICHEE009,
LIDANDAN3689, LIFACAI1987, LILISHOP0911,
LIUJIANSTORE,      LORAL,      LOVECLOTH,
LOVEIT2017, LOVEJOJO0307, LUCKYSELLERS,
LUCKYSELLERS1,        LVZU666,     LYY282,
MAKECHAMPION,         MALEKANYEFASHION,
MANCLOTHES,       MANGO003,      MAYDAY1,
MDX1990, MEIKAIERDU88, MENGMENG2019,
MENSUPSTORE,           MIFASHIONCOSTUME,
MINGXINMAOYI888,            MIRROR_HOME,
MYCAT_ANDY,                    NASASPACE,
NELSONBRANDSTORE,                  NICBUY,
NIHAO5689025, NIUMOWANG2, NIUMOWANG7,
NYSH, ONEREPUBLIC2, OTTIE, PALM_GOD,
PANDO168,        PHILIPPPE,       PRAGGA,
PRETTYAMAZING,       Q663,   QINGYANG999,
R9HY80, RAT_TOYS, ROSE005, SAMANTHE,
SAMLLA,            SECRETWOMENCLOTHES,
SHUANG18,          SIYU0888,         SOISO,
SONGQIAOLING114, SPRING10086, SPRING168,
SQUARE1989,     SUKICARE,     SUMMER0926,
SUNNY_COMFORTABLE,           SUNNYTRADE,
SUPER_EGG,     SUPERCOOLGUY,        SUWAI,
SWALLOW2014520,              SWEATCLOTH,
SZGHHCOOL, THE_NORTHFACE, TIERAROSS,
TIMBERLANDSTORE, TNF_JACKET, TOMAPEX,
TOMORROW158, TORY_KEAD, TREND_STORE,
UGGFASHIONCLOTHES, VANSMENDESIGNER,
VINTAGECLOTHING, VOGO55, VOGOBOY,
VOGUEAPPAREL,       WEIZHU,    WENYA2016,
WONYO168, WUQI578, XMASFASHIONGIFTS,
XUEHANHAN, XXII, XXIII, XXXI, YAGE_SHOP,
YI1BEI8SHUI3,           YINGYINGYANYAN,
YINGZAIZHIXING008,            YINXIANG444,
YIWANG04,      YIYEQIUYU,       YOOYO001,
YUHAO886,      YUYUAN7910,        ZGLOUIS,
ZHANGCM3581, ZHENGRUI05, ZISHU111 and
ZTY005,

Defendants
      On March 20, 2020, Plaintiff filed a notice of voluntary dismissal as to Defendant
Songqiaoling114. ECF No. 24. Accordingly, it is ORDERED that all claims against that
Defendant are dismissed with prejudice.

       The Clerk of Court is directed to terminate Defendant Songqiaoling114 from the case.


SO ORDERED.

Dated: March 24, 2020
     New York, New York




                                               1
